Citation Nr: 0310371	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-01 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for asthma, diabetes 
mellitus, and eyesight deterioration.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from April 1972 to June 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which denied 
service connection for asthma, diabetes mellitus, and 
eyesight deterioration.  (The appeal also previously included 
service connection for coronary artery disease, but the RO 
has since granted that benefit, and such issue is no longer 
on appeal.)  In a substantive appeal dated in February 2001, 
the veteran requested a hearing before a member of the Board, 
to be held at the RO (i.e., Travel Board hearing).  The case 
must be returned to the RO for such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  Accordingly, the case is remanded to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


